Wendell L. GRIFFEN, Judge, dissenting. I agree with Judge Roaf that the police engaged in an illegal search in violation of the Fourth Amendment when they went to appellants’ back yard having neither a search warrant nor probable cause to conduct a search. The State has presented no legal justification for conduct that is ordinarily considered trespassing at best, prowling at worst. But I write separately to emphasize the manner in which the police disregarded the appellants’ rights. I acknowledge that the police acted properly when they went to appellants’ house and knocked on the front door, even though they lacked probable cause to search the residence. As Judge Roaf’s opinion states, had the police been granted permission to effect a search despite lacking probable cause, they would have been entitled to use any contraband discovered in that search in a prosecution of appellants. However, the police had solid information indicating that the appellants had been detained in Texas the day before on another drug possession charge following the discovery of Illegal drugs in their vehicle. I cannot overlook the fact that the police knew they lacked probable cause to search appellants’ house when they knocked on the front door and no one answered. Although the police claim that they went to the back door to determine whether anyone may have nevertheless been home who could consent to a search, that assertion is preposterous. There is nothing in the record indicating that the police had reason to believe anyone was home when they went to the house. Even if someone had been home, there was no requirement that they answer the back door in the first place, let alone admit the police to search without a search warrant. So we are left with the chilling fact that law enforcement officers knowingly went to a private residence lacking probable cause to search for anything and lacking even enough information to warrant approaching a magistrate to apply for a search warrant. When they failed to obtain an answer to their knocks on what they clearly recognized was the front door — the most likely place that one would have expected the occupants to admit the visiting public — the police then left the front of appellants’ house, walked around the house, and approached the back door. Intellectual honesty and common sense compel the conclusion that they were simply prowling around the house looking for something to justify entering it. The majority decision now sanctions this conduct as permissible investigatory police behavior consistent with the Fourth Amendment. As a judge, I reject the notion that the so-called “war on drugs” entitles the police to prowl and pilfer through and across private property at will without probable cause or a search warrant. In the first place, the Fourth Amendment was added to the federal Constitution to prevent such conduct by government agents in violation of the rights of people to privacy in their homes and on their lands. The purpose of the Fourth Amendment is to prevent unreasonable governmental intrusions into the privacy of one’s person, house, papers, or effects; the wrong condemned is the unjustified governmental invasion of such areas of an individual’s life. United States v. Calandra, 414 U.S. 338, 354 (1974). Unless police have probable cause or a search warrant which entitles them to enter onto private property and search for evidence of illegal behavior, people in our society have the right to be left alone. That right means that the police may not invite themselves onto private property merely in furtherance of conducting a “war on drugs.” Beyond that, however, I am concerned for the safety of the police and the citizens they are sworn to protect and defend. Given the increasing concern about crime in our society, property owners are understandably uneasy when confronted by uninvited persons on their property. Where the police lack probable cause to conduct a search and lack a search warrant yet insist on prowling around private property, it is not unreasonable to conceive that concerned property owners may consider their uninvited presence offensive. An uninvited visitor to one’s front door is merely uninvited. But when the uninvited person leaves the front door and starts prowling elsewhere, his conduct can easily be considered threatening, if not an invasion. If the police insist on acting like prowlers by the unjustified invasion of private property, they expose themselves and the public to the dangers that the Fourth Amendment was created to prevent. Law enforcement is dangerous enough when the police follow the law and conduct searches based on probable cause or with search warrants. Judges and courts should not raise the stakes by licensing the police to prowl uninvited around private property without probable cause or search warrants. Likewise, fife in our society is dangerous enough for citizens. We should not have to fear invasion by the people sworn to protect and defend us from killers, thieves, and prowlers. There are already some law-abiding people in our society who view the police with distrust, if not outright hostility. The majority decision to sanction the police conduct in this case will simply strengthen those attitudes, thereby making law enforcement even more difficult and heightening public anxiety even further. I respectfully dissent.